

SECURED PROMISSORY NOTE
 
$5,000,000
As of December 20, 2002
 
Corona, California



1. Promise to Pay. For good and valuable consideration, the receipt of which is
hereby acknowledged, ACURA PHARMACEUTICALS, INC., a New York corporation
(“Maker”), promises to pay to GALEN PARTNERS III, L.P., a Delaware limited
partnership, as Agent under that certain Noteholders Agreement dated as of
February 6, 2004, as amended (“Galen”), or order (either, the “Holder”), on the
Maturity Date (as defined below), unless sooner paid as provided in Section 5
hereof, the principal sum of Five Million Dollars ($5,000,000), plus accrued
unpaid interest thereon. The outstanding principal balance of this Note shall
bear interest at a variable rate equal to the prime rate announced from time to
time by Bank of America (the “Prime Rate”) plus four and one half percent (4.5%)
per annum from February 6, 2004 to the date of the Fifth Amendment (as defined
in Section 15 below), and at a fixed rate of ten percent (10%) per annum
thereafter until the date the principal sum is paid in full. Interest payments
shall be made as provided in Section 2 below. All payments under this Note shall
be made to the order of the Holder at the address Holder may designate in
writing to Maker. All payments of principal under this Note shall be made in
U.S. Dollars.


2. Payment of Interest. Except as otherwise provided in the Loan Agreement, all
accrued interest shall be paid on each March 31, June 30, September 30 and
December 31 during the term of this Note, commencing March 31, 2004. From and
after the date of the Fifth Amendment, the payment of accrued interest on this
Note shall be made in U.S. Dollars.


3. Maturity Date. The date that this Note shall mature, and the principal amount
outstanding hereunder, plus accrued unpaid interest thereon and any charges
pertaining thereto, shall become due and payable (the “Maturity Date”) shall be
December 31, 2008.


4. Loan and Security Agreements. Maker and Galen, as assignee of Watson
Pharmaceuticals, Inc., are parties to that certain Loan Agreement, dated as of
March 29, 2000, as amended by that certain Amendment to Loan Agreement dated as
of March 31, 2000, as further amended by that certain Second Amendment to Loan
Agreement dated as of December 20, 2002, as further amended by that certain
Third Amendment, Waiver and Consent to Loan Agreement dated as of February 6,
2004, as further amended by that certain Fourth Amendment, Waiver and Consent to
Loan Agreement dated as of June 28, 2007, as further amended by that Fifth
Amendment to Loan Agreement dated as of August 20, 2007, and as further amended
by that Sixth Amendment to Loan Agreement dated as of September __, 2007 (as so
amended, the “Loan Agreement”). The full and punctual payment and performance of
this Note by Maker are secured and guaranteed by the Company General Security
Agreement, the Company Collateral Assignments, the Stock Pledge Agreement, the
Guaranties, the Guarantors Security Agreement, the Guarantor Collateral
Assignments and the Mortgage, as those terms are defined in the Loan Agreement
(the “Security Agreements”). The security interest granted to Holder under the
Security Agreements extends to the proceeds of any sale or other transfer or
disposition of such assets, whether by Maker, its affiliates, the Holder or any
other person, that occurs prior to the payment in full of this Note. Copies of
the Loan Agreement and the Security Agreements may be obtained from Maker
without charge.


--------------------------------------------------------------------------------


 
5. Prepayments. Maker may voluntarily prepay this Note either in whole or in
part without penalty or premium. This Note is subject to mandatory pre-payment,
in whole or in part, as provided in Section 1.3 of the Loan Agreement.


6. Waivers. Maker hereby waives diligence, presentment for payment, demand,
protest, notice of non-payment, notice of dishonor, notice of protest, and any
and all other notices and demands whatsoever. Maker shall remain bound under
this Note until all principal and interest and any other amounts that are
payable hereunder or under the Loan Agreement or the Security Agreements have
been paid in full, notwithstanding any extensions or renewals granted with
respect to this Note or the release of any party liable hereunder or any
security for the payment of this Note. Maker, and any and all endorsers hereof,
also waive the right to plead any and all statutes of limitations as a defense
to any demand on this Note or any and all obligations or liabilities arising out
of or in connection with this Note, the Loan Agreement or the Security
Agreements, to the fullest extent permitted by law.


7. Events of Default. Any of the following events shall constitute an event of
default by Maker under this Note (an “Event of Default”):


(a) the failure of Maker to pay to Holder, on the Maturity Date, any and all
principal amounts due and owing under this Note;


(b) the failure of Maker to pay to Holder interest payments when due; or


(c) there occurs any other event or circumstance that constitutes an “Event of
Default” as defined in Section 9.1 of the Loan Agreement.


Subject to the forbearance provisions contained in Section 9.4 of the Loan
Agreement, upon the occurrence of any Event of Default, as defined herein above,
at Holder’s option, Holder may declare immediately due and payable, and on any
such declaration there shall become immediately due and payable, the entire
unpaid principal balance of this Note, together with all accrued and unpaid
interest under this Note and any other sums owing at the time of such
declaration pursuant to this Note, the Loan Agreement or the Security
Agreements, and Holder shall be entitled to exercise all rights and remedies
available to Holder under this Note, under the Loan Agreement and the Security
Agreements and under applicable law, all of which rights and remedies shall be
cumulative. Without limiting the generality of the foregoing, upon the
occurrence of an Event of Default, the interest rate at which interest shall
accrue on the principal sum and any other amounts that are due under this Note
shall increase to the lower of (i) twelve percent (12%) per annum or (ii) the
maximum interest rate permitted under applicable law (the “Default Rate”), until
all such amounts have been paid in full.

2

--------------------------------------------------------------------------------


 
8. No Waiver by Holder. Subject to the forbearance provisions contained in
Section 9.4 of the Loan Agreement, any delay or omission on the part of Holder
to exercise any of Holder’s rights or remedies hereunder, under the Loan
Agreement or the Security Agreements or under applicable law, including, without
limitation, the right to accelerate amounts owing under this Note, shall not be
deemed a waiver of that right or remedy or of any other right or remedy of
Holder in respect thereof. The acceptance by Holder of any payment pursuant to
the terms of this Note which is less than payment in full of all amounts due and
payable at the time of such payment shall not constitute a waiver of the right
to exercise any of the Holder’s rights or remedies under this Note, the Loan
Agreement, the Security Agreements or under applicable law at that time or at
any subsequent time or nullify any prior exercise of any such rights or remedies
without the express written consent of Holder, except as and to the extent
provided to the contrary by applicable law.


9. Governing Law. This Note shall be governed by and construed according to and
enforced under the internal laws of the State of New York without giving effect
to its choice of laws rules.


10. Enforcement of the Note. Maker agrees that the Superior Court in and for the
County of New York, New York shall have exclusive jurisdiction over any
disputes, between the Maker and Holder and any action, suit or other proceeding
brought by Maker or Holder relating to the interpretation or enforcement of this
Note, and Maker agrees as follows: (a) Maker shall accept and not contest the
personal or subject matter jurisdiction of such Court; (b) Maker shall accept
and not object to or challenge the venue of such Court or assert the doctrine of
forum non conveniens with respect to such Court; (c) Maker shall accept and not
contest the validity or effectiveness of service of process in any such action,
suit or other proceeding by registered or certified first class mail; and (d) TO
THE MAXIMUM EXTENT PERMITTED BY LAW, MAKER WAIVES AND SHALL WAIVE ANY RIGHT TO A
TRIAL BY JURY IN ANY ACTION OR OTHER PROCEEDING BROUGHT WITH RESPECT TO THIS
NOTE OR ITS ENFORCEMENT OR INTERPRETATION. If Maker fails to pay any amounts due
hereunder when due, then Maker shall pay all costs of enforcement and
collection, including, without limitation, reasonable attorneys’ fees and costs
incurred by Holder, whether or not enforcement and collection includes the
filing of a lawsuit, and whether or not that lawsuit is prosecuted to judgment.
The costs of enforcement and collection shall be added to the principal amount
of the Note and shall accrue interest at the Default Rate from the Date incurred
until the date paid by Maker.


11. Binding Nature. The provisions of this Note shall be binding on Maker and
shall inure to the benefit of Holder.


12. Usury Savings Provisions. In the event Holder receives any sums under this
Note which constitute interest in an amount in excess of that permitted by any
applicable law, then, all such sums constituting interest in excess of that
permitted to be paid under applicable law shall, at Holder’s option, either be
credited to the payment of principal owing hereunder or returned to Maker. The
provisions of this Section 12 control the other provisions of this Note and any
other agreement between Maker and Holder.

3

--------------------------------------------------------------------------------


 
13. Severability. If, but only to the extent that, any provision of this Note
shall be invalid or unenforceable, then, such offending provision shall be
deleted from this Note, but only to the extent necessary to preserve the
validity and effectiveness of this Note to the fullest extent permitted by
applicable law.


14. Interpretation. No provision of this Note shall be interpreted for or
against Maker or Holder because that person or that person’s legal
representative drafted such provision. Unless otherwise indicated elsewhere in
this Note, (a) the term “or” shall not be exclusive, (b) the term “including”
shall mean “including, but not limited to,” and (c) the terms “below,” “above,”
“herein,” “hereof,” “hereto,” “hereunder” and other terms similar to such terms
shall refer to this Note as a whole and not merely to the specific section,
subsection, paragraph or clause where such terms may appear. The section and
sub-section headings in this Note are included for convenience of reference only
and shall be ignored in the construction or interpretation of this Note.


15. Amended and Restated Note. This Note is issued in accordance with that
certain Sixth Amendment to Loan Agreement dated as of September __, 2007,
between Maker and Galen (the "Sixth Amendment"), and is issued by Maker as an
amendment and restatement of that certain Secured Promissory Note issued by
Maker to Galen in the principal amount of $5,000,000 dated December 20, 2002
(the "Original Note"). Upon execution and delivery of this Note to Galen, the
Original Note shall be null and void and of no further legal force or effect.
 
 
[SIGNATURE PAGE TO FOLLOW]

4

--------------------------------------------------------------------------------





 
“MAKER”
     
ACURA PHARMACEUTICALS, INC.
         
/s/ Peter Clemens
 
By: Peter A. Clemens
 
Its: Senior Vice President and Chief Financial Officer




5

--------------------------------------------------------------------------------










